       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 1 of 11 Page ID #:1



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   LUIS LICEA, an individual,               Case No. 5:20-cv-02273
12                Plaintiff,
                                              COMPLAINT FOR:
13                v.
14 CBT NUGGETS, LLC, a Delaware limited 1. VIOLATIONS OF CALIFORNIA’S.
   liability company; and DOES 1 – 10,     AUTOMATIC RENEWAL LAW
15 inclusive,                              (BUSINESS AND PROFESSIONS
                                           CODE §§ 17600-17604); AND
16              Defendants.             2. VIOLATIONS OF CALIFORNIA’S
                                           UNFAIR COMPETITION LAW
17                                         (BUSINESS AND PROFESSIONS
18                                         CODE §§ 17200-17204)

19

20

21

22

23

24

25

26

27

28


                                         COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 2 of 11 Page ID #:2



1          Plaintiff Luis Licea (“Plaintiff”) complains and alleges as follows:
2                      INTRODUCTION & OVERVIEW OF CLAIMS
3          1.     Plaintiff is a blind California consumer. Earlier this year, he accepted a
4    “free” trial online training services subscription and related services/products from CBT
5    Nuggets, LLC (‘‘Defendant”).
6          2.     Defendant made and continues to make offers of “free” services and
7    products that violate California law in at least three ways. Specifically, Defendant:
8                 (a) fails to present the automatic renewal offer terms or continuous service
9                    offer terms, including its full cancellation policy, in a clear and
10                   conspicuous manner and in visual proximity to the request for consent
11                   to the offer before the subscription or purchasing agreement was
12                   fulfilled in violation of Cal. Bus. & Prof. Code § 17602(a)(l );
13                (b) charges consumer credit or debit        cards without first obtaining
14                   “affirmative consent” to automatically renewing charges in violation
15                   of Cal. Bus. & Prof. Code§ 17602(a)(2); and
16                (c) fails to provide an acknowledgment that includes the automatic renewal
17                   or continuous service offer terms, cancellation policy, and information
18                   regarding how to cancel in a manner that is capable of being retained by
19                   the consumer in violation of Cal. Bus. & Prof. Code § 17602(a)(3).
20         3.     As a result, the product or service provided by Defendant to Plaintiff is an
21   unconditional gift pursuant to Cal. Bus. & Prof. Code § 17603 and must be refunded.
22                              JURISDICTION AND VENUE
23         4.     This Court has diversity jurisdiction over all causes of action asserted
24   herein. There is complete diversity of citizenship in that Plaintiff is a citizen of the
25   State of California and Defendant is a limited liability company organized under the
26   laws of the State of Delaware and has its principal place of business in the State of
27   Oregon. Additionally, the amount in controversy exceeds $75,000, exclusive of interest
28   and costs.

                                               -2-
                                            COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 3 of 11 Page ID #:3



            5.     This Court also has personal jurisdiction over Defendant because
1
     Defendant currently does business in this state and has sufficient minimum contacts
2
     with this state.
3
            6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
4
     Plaintiff is a resident of this District, and because Defendant is subject to personal
5
     jurisdiction in this District and a substantial portion of the conduct complained of herein
6
     occurred in this District.
7
                                             PARTIES
8
            7.     Plaintiff Luis Licea is a California consumer. Plaintiff is completely blind.
9
     Plaintiff accepted Defendant’s offer of a “free” trial online training service/subscription
10
     and related products and is a consumer as defined under Cal. Bus. & Prof. Code §
11
     17601(d).
12
            8.     Plaintiff both genuinely wanted to avail himself of Defendant’s services
13
     and, as a consumer advocate for the blind, also wanted to determine whether Defendant
14
     would abide by its obligations under California law. As such, he is a dual-motivation
15
     “tester” who advances important consumer rights who should be “praised.” (Murray v.
16
     GMAC Mortgage Corp., 434 F.3d 948, 954 (7th Cir. 2006).)
17
            9.     Plaintiff is informed and believes, and upon such information and belief
18
     alleges, that Defendant CBT Nuggets, LLC is a Delaware limited liability company
19
     with its principal place of business located in Eugene, Oregon. Defendant operates in
20
     California and has done business in California at all times relevant. At all relevant
21
     times, Defendant made, and continues to make, free trial service offers to consumers in
22
     California.        Defendant operates a website which markets online training
23
     services/subscriptions and related products.
24
            10.    The true names and capacities of the Defendants sued herein as DOES 1
25
     through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
26
     Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
27
     legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
28

                                                -3-
                                             COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 4 of 11 Page ID #:4



1    Court to amend this Complaint to reflect the true names and capacities of the DOE
2    Defendants when such identities become known.
3          11.     At all relevant times, each and every Defendant was acting as an agent
4    and/or employee of each of the other Defendants and was acting within the course
5    and/or scope of said agency and/or employment with the full knowledge and consent of
6    each of the Defendants. Each of the acts and/or omissions complained of herein were
7    alleged and made known to, and ratified by, each of the other Defendants (CBT
8    Nuggets, LLC and DOE Defendants will hereafter collectively be referred to as
9    “Defendant”).
10                                 FACTUAL BACKGROUND
11   California Business Professions Code §§ 17600-17606
12         12.     On December 1, 2010, sections 17600-17606 of the Cal. Bus. & Prof.
13   Code, i.e., the Automatic Renewal Law (“ARL”), came into effect. The Legislature’s
14   stated intent for this Article was to end the practice of ongoing charges to consumers’
15   payment methods without consumers’ explicit consent for ongoing shipments of a
16   product or ongoing deliveries of service. See Cal. Bus. & Prof. Code § 17600. Section
17   17602, operative in its current form on July 1, 2018, contains specific requirements, as
18   set forth below, concerning free trial offers made in connection with such service and
19   subscription offers.
20         13.    Cal. Bus. & Prof. Code § 17602(a) makes it unlawful for any business
21   making a free gift or trial offer to a consumer in this state to do any of the following:
22         (1)    Fail to present the automatic renewal offer terms or continuous
23                service offer terms, including the full cancellation terms, in a clear
                  and conspicuous manner before the subscription or purchasing
24                agreement is fulfilled and in visual proximity, or in the case of an
                  offer conveyed by voice, in temporal proximity, to the request for
25                consent to the offer.
26
           (2)    Charge the consumer's credit or debit card or the consumer’s
27                account with a third party for an automatic renewal or continuous
                  service without first obtaining the consumer's affirmative consent,
28

                                                -4-
                                             COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 5 of 11 Page ID #:5



                  which has been construed to require a signature or “opt-in” box that
1                 is not part of the larger subscription transaction.
2

3          (3)    Fail to provide an acknowledgment that includes the automatic
                  renewal or continuous service offer terms, cancellation policy, and
4                 information regarding how to cancel in a manner that is capable of
                  being retained by the consumer. If the offer includes a free trial, the
5                 business shall also disclose in the acknowledgment how to cancel
                  and allow the consumer to cancel before the consumer pays for the
6
                  goods or services.
7          14.    Cal. Bus. & Prof. Code § 17601(a) defines the term “Automatic renewal”
8    as a “plan or arrangement in which a paid subscription or purchasing agreement is
9    automatically renewed at the end of a definite term for a subsequent term.”
10         15.    Pursuant to Cal. Bus. & Prof. Code § 17601(c), “clear and conspicuous” or
11   “clearly and conspicuously’’ means “in larger type than the surrounding text, or in
12   contrasting type, font, or color to the surrounding text of the same size, or set off from
13   the surrounding text of the same size by symbols or other marks, in a manner that
14   clearly calls attention to the language.”
15
           16.    Section 17603 of Cal. Bus. & Prof. Code provides: “In any case in which a
16
     business sends any goods, wares, merchandise, or products to a consumer, under a
17
     continuous service agreement or automatic renewal of a purchase, without first
18
     obtaining the consumer’s affirmative consent as described in Section 17602, the goods,
19
     wares, merchandise, or products shall for all purposes be deemed an unconditional gift
20
     to the consumer, who may use or dispose of the same in any manner he or she sees fit
21
     without any obligation whatsoever on the consumer’s part to the business, including.
22
     but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares,
23
     merchandise, or products to the business.”
24   Defendant’s Business and Violations of California Law
25         17.    Defendant offers via its website “free trials” of various products and
26   services. Defendant’s product and services plan constitutes an automatic renewal plan
27   or arrangement for the purposes of Cal. Bus. & Prof. Code § 17601.
28

                                                -5-
                                             COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 6 of 11 Page ID #:6



           18.    Defendant failed to state in clear and conspicuous language (i.e., in larger
1
     type than the surrounding text, or in contrasting type, font, or color to the surrounding
2
     text of the same size, or set off from the surrounding text of the same size by symbols of
3
     other marks, in a manner that clearly calls attention to the language) Defendant’s full
4
     automatic renewal offer terms and full cancellation policy as required by Section
5
     17602(a)(1), as set forth above.
6
           19.    Likewise, Defendant failed to obtain Plaintiff’s “affirmative consent” to
7
     the charge, which requires a signature or “opt-in” box that is not part of the larger
8
     subscription transaction as required by Cal. Bus. & Prof. Code § 17602(a)(2).
9
           20.    Defendant also failed to provide an acknowledgement that includes the
10
     automatic renewal or continuous service offer terms, and full cancellation policy, and
11
     information on how to cancel in a manner that is capable of being retained by Plaintiff
12
     in violation of Cal. Bus. & Prof. Code §§ 17602(a)(3).
13
           21.    Because California law regulating companies who offer “free trials” is
14
     stringent and the consequences for violating it are severe, some companies attempt to
15
     avoid their obligations by unilaterally imposing anti-consumer provisions such as
16
     mandatory arbitration, waiver of class action remedies, damage limitations, and/or
17
     application of foreign law upon California consumers. At the time Plaintiff accepted
18
     Defendant’s offer, Plaintiff was not aware of any such provisions, was never presented
19
     with any such provisions, and did not agree to any such provisions. As such, if and to
20
     the extent that the Defendant now tries to “ambush” Plaintiff with any such terms, they
21
     cannot be imposed upon Plaintiff. See, e.g., National Federal of the Blind v. The
22
     Container Store, Inc., 904 F.3d 70, 75-77, 83-84 (1st Cir. 2018).)
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                               -6-
                                            COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 7 of 11 Page ID #:7



1                                  FIRST CAUSE OF ACTION
2          FAILURE TO PRESENT AUTOMATIC RENEWAL OFFER TERMS OR
3                 CONTINUOUS SERVICE OFFER TERMS CLEARLY AND
4     CONSPICUOUSLY AND IN VISUAL, PROXIMITY TO THE REQUEST FOR
5                 CONSENT OFFER (CAL. BUS. & PROF. CODE § 17602(a)(l))
6                              (By Plaintiff Against All Defendants)
7           22.     The foregoing paragraphs are alleged herein and are incorporated herein
8    by reference.
9           23.     California’s Business and Professions Code § 17602(a)(1) provides:
10                (a) It shall be unlawful for any business making an automatic renewal or
                  continuous service offer to a consumer in this state to do any of the
11
                  following:
12
                       (l) Fail to present the automatic renewal offer terms or continuous
13                     service offer terms in a clear and conspicuous manner before the
                       subscription or purchasing agreement is fulfilled and in visual
14                     proximity, or in the case of an offer conveyed by voice, in temporal
15                     proximity, to the request for consent to the offer.

16   (Cal. Bus. & Prof. Code § 17602(a)(1) (emphasis added).)

17
            24.     Defendant made a “free trial” and automatic renewal offer to Plaintiff in

18
     violation of these requirements. As a result of Defendant’s violations of Cal. Bus. &

19
     Prof. Code § 17602(a)(l), Defendant is subject under Cal. Bus. & Prof. Code § 17604 to

20
     all civil remedies that apply to a violation of Article 9, of Chapter l, of Part 3, of

21
     Division 7 of the Cal. Bus. & Prof. Code including, but not limited to, an unconditional

22
     gift or restitution to Plaintiff under Cal. Bus. & Prof. Code § 17603.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                -7-
                                             COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 8 of 11 Page ID #:8



1                                SECOND CAUSE OF ACTION
2           FAILURE TO OBTAIN CONSUMER’S AFFIRMATIVE CONSENT
3                    BEFORE SUBSCRIPTION CHARGES ARE IMPOSED
4                    (CAL BUS. & PROF. CODE §§ 17602(a)(2) and 17603)
5                              (By Plaintiff Against All Defendants)
6           25.    The foregoing paragraphs are alleged herein and are incorporated herein
7    by reference.
8           26.    California’s Business and Professions Code § 17602(a)(2) provides:
9                  (a) It shall be unlawful for any business making an automatic renewal or
                   continuous service offer to a consumer in this state to do any of the
10
                   following:
11
                          (2) Charge the consumer's credit or debit card, or the consumer's
12                        account with a third party, for an automatic renewal or continuous
                          service without first obtaining the consumer's affirmative consent
13                        to the agreement containing the automatic renewal offer terms or
14                        continuous service offer terms, including the terms of an automatic
                          renewal offer or continuous service offer that is made at a
15                        promotional or discounted price for a limited period of time.
16   (Cal. Bus. & Prof. Code § 17602(a)(2) (emphasis added).)
17          27.    This section has been construed to require a signature or “opt-in” box that
18   is not part of the larger subscription transaction in order for a consumer who accepted a
19   free trial offer to give affirmative consent to the charges imposed following the end of
20   the free trial period.
21          28.    Defendant violated this requirement by charging Plaintiff without first
22   obtaining Plaintiff’s affirmative consent. As a result of Defendant’s violations of Cal.
23   Bus. & Prof. Code § 17602(a)(2), Defendant is liable to provide restitution to Plaintiff
24   under Cal. Bus. & Prof. Code § 17603.
25   ///
26   ///
27   ///
28

                                                -8-
                                             COMPLAINT
       Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 9 of 11 Page ID #:9



1                                 THIRD CAUSE OF ACTION
2                 FAILURE TO PROVIDE ACKNOWLEDGMENT WITH
3          AUTOMATIC RENEWAL TERMS AND INFORMATION REGARDING
4                                 CANCELLATION POLICY
5                         (CAL. BUS. & PROF. CODE § 17602(a)(3))
6                             (By Plaintiff Against All Defendants)
7           29.   The foregoing paragraphs are alleged herein and are incorporated herein
8    by reference.
9           30.   California’s Business and Professions Code § 17602(a)(3) provides:
10                (a) It shall be unlawful for any business making an automatic renewal or
11                continuous service offer to a consumer in this state to do any of the
                  following:
12
                         (3) Fail to provide an acknowledgment that includes the automatic
13                       renewal offer terms or continuous service offer terms, cancellation
                         policy, and information regarding how to cancel in a manner that is
14
                         capable of being retained by the consumer.
15
     (Cal. Bus. & Prof. Code § 17602(a)(3) (emphasis added).)
16
            31.   Defendant violated this requirement by failing to provide Plaintiff with an
17
     acknowledgement that includes the automatic renewal or continuous service offer
18
     terms, full cancellation policy, and information on how to cancel in a manner that is
19
     capable of being retained by Plaintiff. As a result of Defendant’s violations of Cal.
20
     Bus. & Prof. Code §§ 17602(a)(3), Defendant is subject under Cal. Bus. & Prof. Code §
21
     17604 to all civil remedies that apply to a violation of Article 9, of Chapter l, of Part 3,
22
     of Division 7 of the Cal. Bus. & Prof. Code including, but not limited to, an
23
     unconditional gift or restitution to Plaintiff under Cal. Bus. & Prof. Code § 17603.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                -9-
                                             COMPLAINT
      Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 10 of 11 Page ID #:10



1                                  FOURTH CAUSE OF ACTION
2                     VIOLATION OF THE UNFAIR COMPETITION LAW
3                           (CAL. BUS. & PROF. CODE§ 17200 et. seq.)
4                                (By Plaintiff Against All Defendants)
5              32.   The foregoing paragraphs are alleged herein and are incorporated herein
6    by reference.
7              33.   Cal. Bus. & Prof. Code § 17200, et seq. (the “UCL”) prohibits unlawful
8    business acts or practices. Cal. Bus. & Prof. Code § 17204 allows “a person who has
9    suffered injury in fact and has lost money or property” to prosecute a civil action for
10   violation of the UCL. Such a person may bring such an action on behalf of himself or
11   herself and others similarly situated who are affected by the unlawful business practice
12   or act.
13             34.   Since December l, 2010, and continuing to the present, Defendant has
14   committed unlawful business acts or practices as defined by the UCL, by violating Cal.
15   Bus. & Prof. Code §§ 17602(a)(l), 17602(a)(2), and 17602(a)(3).
16             35.   Plaintiff has standing to pursue this claim because he suffered injury in
17   fact and has lost money or property as a result of Defendant’s actions as set forth
18   herein. Plaintiff accepted Defendant’s free trial offer but was later charged monies in
19   violation of the law, thus causing an actual injury to Plaintiff. Plaintiff would not have
20   consented to the free trial offer if Defendant had made appropriate disclosures required
21   by the ARL.
22             36.   Plaintiff is entitled to enforce all applicable penalty provisions pursuant to
23   Cal. Bus. & Prof. Code § 17202, and to obtain injunctive relief pursuant to Cal. Bus. &
24   Prof. Code § 17203. The amount in controversy with respect to all such relief is in
25   excess of $75,000, exclusive of interest and costs.
26                                     PRAYER FOR RELIEF
27             WHEREFORE, Plaintiff requests the following relief:
28

                                                  - 10 -
                                               COMPLAINT
      Case 5:20-cv-02273 Document 1 Filed 10/30/20 Page 11 of 11 Page ID #:11



1          A.       That the Court find and declare that Defendant has violated Cal. Bus. &
2    Prof. Code § 17602(a)(1) by failing to present the automatic renewal offer terms, or
3    continuous service offer terms, in a clear and conspicuous manner and the visual
4    proximity to the request for consent to the offer before the subscription or purchasing
5    agreement was fulfilled;
6          B.       That the Court find and declare that Defendant has violated Cal. Bus. &
7    Prof. Code § 17602(a)(2) by charging Plaintiff’s credit or debit card or account with a
8    third party for an automatic renewal or continuous service without first obtaining
9    Plaintiff’s affirmative consent by means of a signature or “opt-in” box that is not part of
10   the larger subscription transaction;
11         C.       That the Court find and declare that Defendant has violated Cal. Bus. &
12   Prof. Code § 17602(a)(3) by failing to provide an acknowledgment that includes the
13   cancellation policy in a manner that is capable of being retained by the consumer;
14         D.       That the Court find and declare that Defendant has violated the UCL and
15   committed an unlawful business practice by violating Cal. Bus. & Prof. Code § 17602;
16         E.       That the Court award to Plaintiff actual damages, restitution or an
17   unconditional gift pursuant to Cal. Bus. & Prof. Code §§ 17203, 17603, together with
18   injunctive relief pursuant to Cal. Bus. & Prof. Code § 17203, with the amount in
19   controversy with respect to all such relief being in excess of $75,000, exclusive of
20   interest and costs;
21         F.       That Plaintiff be awarded attorneys’ fees and costs; and
22         G.       That the Court award such other and further relief as this Court may deem
23   appropriate.
24

25
     Dated: October 30, 2020                 PACIFIC TRIAL ATTORNEYS, APC

26
                                             By: /s/ Scott J. Ferrell
27                                           Scott. J. Ferrell
                                             Attorneys for Plaintiff
28

                                                 - 11 -
                                              COMPLAINT
